This is a petition for writ of mandamus by the acting tax collector of Madison County against the chairman of the board of county commissioners of Madison County to force the defendant to sign a check for a sum of money alleged to be due the petitioner as salary. From the judgment for plaintiff defendant excepted, assigned error, and appealed to the Supreme Court.
For the reasons given, in Reed v. Wm. V. Farmer, Chairman of Board ofCounty Commissioners of Madison County, ante, 249, the judgment in this cause is
Reversed.